      ~'
••                                                                                                                                                             \fl
                                                                                                                                                               1J

     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page I of 1



                                         UN1TED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                     v.                                                  (For Offenses Committed On or After November 1, 1987)


                            Arturo Araujo-Bahena                                         Case Number: 3: 19-mj-21704

                                                                                         Robert Llewellyn Swain
                                                                                         Defendant's Attorney


     REGISTRATION NO. 76749298
     THE DEFENDANT:
      l2Sl pleaded guilty to count(s) 1 of Complaint
                                                  ~~~~~~~~~~~~~~~~~~~~~~~~~~~


      D was found guilty to count(s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                    Natu re of Offense                                                                 Count Number(s)
     8: 1325                            ILLEGAL ENTRY (Misdemeanor)                                                        1

      D The defendant has been found not guilty on count(s)                        ~~~~~~~~~~~~~~~~~~-




      D Count(s)                                                                          dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                      D TIME SERVED                                JZ(              J_Q                       days

      l2Sl   Assessment: $10 WAIVED l2Sl Fine: WAIVED
      l2Sl   Court recommends USMS, I CE or DHS or other arresting agency return all property and all documents in
      the    defendant's possession at the time of arrest upon their deportation or removal.
      D      Court recommends defendant be deported/removed with relative,                           charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Tudday, April 30, 2019
                        ,~
     Received. /           ,?.---)'
                         q<_./    /        .
                                                             FU E '                  D
                                                                                         ate oflm        ..
                                                                                                 , pos1t10n of Sentence
                    DUSM      ·                                  •.   •='·    [)
                                                                                            ORABl!E ROBERT N. BLOCK
                                                             APR 3 O2019                  ITED STATES MAGISTRATE JUDGE
                                                   CLERK, U.S. DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA
     Clerk's Office Copy                       18-'-v_ _ _ _ _ _ _o""'"EP--'u'""'T-'-v
                                               l.;:                                                                                  3:19-mj-21704
